DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al. (USPGPUB 2014/0350736) and further in view of Wolf et al. (USPGPUB 2010/0090855).
	Regarding claim 1, McMillan et al. disclose a fluid delivery control system comprising:
a fluid source comprising a tank (12) containing a fluid therein;
a fluid valve (14) in communication with the tank of the fluid source (12), 
a power supply (see paragraphs [0083]-[0084] and [0086]);
a power control switch (36) connected between the power supply and the fluid valve (see Figures 2-3), the power control switch being operable between an active state in which electrical power is supplied to the fluid valve (14) from the power supply whereby actuation of the fluid is enabled (see paragraph [0083]) and an inactive state in which the power control switch interrupts connection of the power supply to the fluid valve whereby actuation of the fluid is disabled (see paragraph [0086]);
a code receiver (32) in proximity to the power control switch (36), the code receiver comprising a keypad (32) adapted to receive an input code entered into the keypad by an authorized user (see paragraph [0080]); and
a controller (20,22) in proximity (see Figures 2-3) to the power control switch (36), the controller being connected to the code receiver (32) and to the power 
However, they do not disclose: 
a fluid pump in communication with the tank of the fluid source, the fluid pump including a manually operable trigger arranged to actuate the pump to dispense the fluid from the tank; 
a power control switch connected between the power supply and the fluid pump, the power control switch being operable between an active state in which electrical power is supplied to the fluid pump from the power supply whereby actuation of the fluid pump by the manually operable trigger of the pump is enabled and an inactive state in which the power control switch interrupts connection of the power supply to the fluid pump whereby actuation of the fluid pump by the manually operable trigger of the pump is prevented and the manually operable trigger of the pump is disabled.
Wolf et al. disclose a fluid delivery control system comprising:
a fluid pump (100,202,204,104) in communication with the tank of the fluid source (see Figures 1-2), the fluid pump including a manually operable trigger (104) arranged to actuate the pump (see “a trigger” in paragraph [0037]) to dispense the fluid from the tank (see “storage tank” in paragraph [0035]); 
a power control switch (201) connected between the power supply and the fluid pump, the power control switch being operable between an active state in which electrical power is supplied (203,205) to the fluid pump from the power supply (see paragraph [0041]) whereby actuation of the fluid pump by the manually operable trigger of the pump is enabled (see paragraphs [0037]-[0038]) and an inactive state in which the power control switch interrupts connection of the power supply to the fluid pump whereby actuation of the fluid pump by the manually operable trigger of the pump is prevented and the manually operable trigger of the pump is disabled (see paragraph [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by McMillan et al. by including the above noted components, as disclosed by Wolf et al., for the purpose of rendering a trigger on a handle/nozzle operable or inoperable (see paragraph [0037]).
	Regarding claim 2, McMillan et al. disclose the system according to claim 1 wherein the controller is adapted to change the power control switch from the inactive state to the active state for a limited duration according to a prescribed duration stored on the controller upon determination that the input code matches the authorized code (see paragraph [0083]) and wherein the prescribed duration on the controller is programmably adjustable (see “specific set time period” in paragraph [0064]).
	Regarding claim 3, McMillan et al. disclose the system according to claim 2 further comprising a shut-off button (37) connected to the controller, the controller being arranged to change the power control switch from the active state to the inactive state before expiration of the prescribed duration in response to actuation of the shut-off button (see paragraph [0086]).

	Regarding claim 5, McMillan et al. disclose the system according to claim 1 wherein (i) the controller includes a plurality of authorized codes stored thereon (see paragraph [0080]), (ii) the controller is adapted to change the power control switch from the inactive state to the active state for a prescribed duration upon determination that the input code matches any one of the authorized codes (see paragraph [0083] and claim 1), and (iii) the controller is arranged to record the matching input code in a log (see paragraph [0051]).
	Regarding claim 6, McMillan et al. disclose the system according to claim 1 further comprising a central server (40) remotely located relative to the controller and in communication with the controller over a communications network (30), the controller including programming stored thereon so as to be adapted to report an activation of the power control switch to the central server in response to the determination that the input code that is input on the keypad in proximity to the controller matches the authorized code (see paragraph [0051]).
	Regarding claim 7, McMillan et al. disclose the system according to claim 6 wherein (i) the controller includes a plurality of authorized codes stored thereon (see Figure 5), and (ii) the controller is further adapted to report the authorized code (see 
	Regarding claim 8, McMillan et al. disclose the system according to claim 6 wherein the central server is arranged to generate an alert signal communicated to a user over the communication network in response to receiving a report of the activation of the power control switch from the controller subsequent to the determination that the input code that is input on the keypad in proximity to the controller matches the authorized code (see paragraph [0041]).
	Regarding claim 9, McMillan et al. disclose the system according to claim 6 wherein the controller includes a wireless transceiver which is arranged to communicate wirelessly with the communications network to the central server (see paragraph [0084]).
	Regarding claim 10, McMillan et al. disclose the system according to claim 6 wherein the controller is adapted to report a controller ID (see Figure 9) of the controller to the central server together with the report of the activation of the power control switch (see paragraph [0051]).
	Regarding claim 11, McMillan et al. disclose the system according to claim 6 wherein the central server further includes a web interface and programming stored thereon so as to be arranged to record each reported activation of the power control switch in a log associated with a controller ID (see Figure 9) of the controller, and allow user access to the log through the web interface using a remote user computer device (see paragraphs [0037], [0053], and [0075]).
.
Claims 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al. (USPGPUB 2014/0350736) in view of Wolf et al. (USPGPUB 2010/0090855) as applied to claims 1-11 and 16 above, and further in view of Williams et al. (USPGPUB 2013/0110286).
	Regarding claim 12, McMillan et al. in view of Wolf et al. disclose the system according to claim 6. Furthermore, McMillan et al. disclose a system further comprising a housing supporting the controller and the power control switch therein (see Figure 3). However, they do not disclose a system further comprising a housing supporting the controller and the power control switch therein and a tamper switch on the housing which is arranged to detect opening of the housing to access the controller and the power control switch, the controller being adapted to report a tamper signal upon detection by the tamper switch that the housing has been opened, wherein the central server is arranged to generate an alert signal communicated to a user over the communication network in response to receiving the tamper signal from the controller. Williams et al. disclose a system further comprising a housing supporting the controller and the power control switch therein and a tamper switch on the housing which is arranged to detect opening of the housing to access the controller and the power control switch, the controller being adapted to report a tamper signal upon detection by the tamper switch that the housing has been opened (see paragraph [0065]), wherein the 
	Regarding claim 14, McMillan et al. in view of Wolf et al. disclose the system according to claim 1. Furthermore, McMillan et al. disclose a system further comprising a flow meter (9) adapted to measure a fluid pumped through the valve (see paragraph [0033]), the controller being in communication with the flow meter and being adapted to record the fluid measured by the flow meter in a log (see paragraph [0038]). Also, Wolf et al. disclose a fluid delivery control system comprising: a fluid pumped by the fluid pump (see paragraphs [0005 and [0035]). However, they do not disclose a system further comprising a flow meter adapted to measure a volume of fluid. Williams et al. disclose a system further comprising a flow meter (208) adapted to measure a volume of fluid (see paragraphs [0052] and [0084]-[0085]). Therefore, it would have been 
	Regarding claim 15, McMillan et al. in view of Wolf et al. disclose the system according to claim 14. Furthermore, McMillan et al. disclose a system further comprising a central server (40) remotely located relative to the controller and in communication with the controller over a communications network, the controller including programming stored thereon so as to be adapted to report the fluid together with an activation of the power control switch to the central server (see paragraph [0038]). However, they do not disclose a system further comprising the controller including programming stored thereon so as to be adapted to report the volume of fluid measured by the flow meter. Williams et al. disclose a system further comprising the controller including programming stored thereon so as to be adapted to report the volume of fluid measured by the flow meter (see paragraphs [0052] and [0084]-[0085]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by McMillan et al. by including a system further comprising the controller including programming stored thereon so as to be adapted to report the volume of fluid measured by the flow meter, as disclosed by Williams et al., for the purpose of providing a fuel dispenser control system with a flow meter (see paragraph [0084]).
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al. (USPGPUB 2014/0350736) in view of Wolf et al. (USPGPUB 2010/0090855) as applied to claims 1-11 and 16 above, and further in view of Rogers et al. (USPGPUB 2004/0117135).
	Regarding claim 17, McMillan et al. in view of Wolf et al. disclose the system according to claim 1. However, they do not disclose a system further comprising a flow meter adapted to measure a volume of fluid pumped by the fluid pump, the controller being in communication with the flow meter and being adapted to calculate a current fill level of the fluid source by subtracting the volume of fluid pumped by the fluid pump from a previously determined fill level of the fluid source. Rogers et al. disclose a system further comprising a flow meter adapted to measure a volume of fluid pumped by the fluid pump, the controller being in communication with the flow meter and being adapted to calculate a current fill level of the fluid source by subtracting the volume of fluid pumped by the fluid pump from a previously determined fill level of the fluid source (see paragraph [0125]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by McMillan et al. by including a system further comprising a flow meter adapted to measure a volume of fluid pumped by the fluid pump, the controller being in communication with the flow meter and being adapted to calculate a current fill level of the fluid source by subtracting the volume of fluid pumped by the fluid pump from a previously determined fill level of the fluid source, as disclosed by Rogers et al., for the purpose of providing tank level data (see paragraph [0257]).

	Regarding claim 19, McMillan et al. in view of Wolf et al. and further in view of Rogers et al. disclose the system according to claim 17. Furthermore, Rogers et al. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



M.K.C.
8/6/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651